Citation Nr: 1035602	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for encephalitis 
(inflammation of the brain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran requested a hearing before the Board on his December 
2002 substantive appeal form, but later withdrew the request in a 
March 2003 statement indicating he was incarcerated.

The case was brought before the Board in December 2003 and March 
2008, at which times the claims were remanded to allow the Agency 
of Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include obtaining a VA medical 
opinion. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran had a head injury during his military service.

2.  The Veteran does not currently have a medical diagnosis of 
encephalitis or any other disorder attributable to a head injury 
or other incident of his military service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or aggravated 
by service, nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

2.  Encephalitis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by numerous letters 
sent to the Veteran throughout the pendency of this appeal in 
December 2001, February 2004, June 2005, August 2005, October 
2006, March 2006 and April 2008.  Those letters advised the 
Veteran of the information necessary to substantiate his claim, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2006 and 2008 letters also advised the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Board notes obtaining post-service medical records proved 
difficult because the Veteran has been incarcerated since October 
1976.  VA and private medical records prior to 1976 have been 
obtained, to the extent possible.  From October 1976 to present, 
however, no medical records could be obtained despite multiple 
efforts by the VA to obtain them because the correctional 
facility in which the Veteran currently resides declined 
releasing them due to the fact that the Veteran is still 
incarcerated.  

The Veteran identified a Dr. P. that he said cured his 
encephalitis.  He was not able to provide an address for this 
physician.  He indicated that the treatment was provided at 
Menard Psychiatric Center, which had since closed.  Without the 
correctional institution releasing the records and without a 
location for Dr. P., VA is unable to assist the Veteran any 
further in obtaining these private medical records.

The Board finds the VA has made reasonable efforts to obtain all 
medical records identified by the Veteran.  The RO made several 
efforts over almost a nine-year time period to obtain the 
Veteran's medical records and an opinion or examination.   Any 
further efforts would be futile.  



The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the VA attempted to afford the Veteran a VA 
examination to ascertain whether he had any residuals, to include 
encephalitis, related to an in-service head injury and nose 
fracture.  Due to the Veteran's current incarceration, however, 
the Veteran could not report for a VA examination and the RO 
could not find a health care professional to evaluate the Veteran 
at his place of incarceration.  The VA did, however, send the 
Veteran's file to be reviewed by an appropriately qualified 
medical specialist so that an opinion could be rendered based on 
the evidence of record in May 2010.  The May 2010 VA opinion was 
based on a complete review of the Veteran's claim folder, to 
include the Veteran's own contentions documented in various 
submitted written statements.  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the Veteran has current diagnoses of 
disorders that may be associated with his military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
and inform the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for a brain hemorrhage or 
brain thrombosis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, as 
will be explained more thoroughly below, although service 
treatment records indicate the Veteran likely suffered an in-
service head injury, there is no competent medical evidence 
indicating the Veteran suffered from brain hemorrhage or brain 
thrombosis at any time during or after his military service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).


The Veteran claims he was in a fight in the military where he was 
kicked in the nose.  At that time, the Veteran claims his nose 
was fractured, but he also suffered a head injury.  Due to the 
nose fracture, the Veteran further claims he had to undergo 
surgery to place the fracture on two occasions leading to 
encephalitis, or inflammation of the brain.  His December 2002 
written claim, however, notes his encephalitis is "now cured."

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records confirm in September 1966 
the Veteran was involved in a fight and was kicked in the face, 
fracturing his nose.  X-rays at that time revealed "undisplaced 
fractures of the nasal bones with surrounding soft tissue 
swelling."  The Veteran was hospitalized for several days to 
place the fracture.  His November 1966 separation examination 
reveals the Veteran at that time complained of frequent 
headaches, dizziness, eye trouble and "running ears" related to 
his fractured nose.  Other than noting the Veteran's complaints, 
the physician at that time did not diagnose the Veteran with any 
specific disorder related to his symptoms or the September 1966 
injury.  Accordingly, while the service treatment records indeed 
confirm an in-service injury, the records do not support in-
service incurrence of chronic residuals of a head injury or 
encephalitis.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran currently has chronic residual disorders or 
encephalitis attributed to his in-service nose fracture.  The 
Board concludes he does not

The Board finds it noteworthy that the Veteran is currently 
service connected for residuals of his fractured nose, to include 
traumatic deviation of the nasal septum. The Veteran now claims 
he also suffered a head injury at the time of the September 1966 
fight and suffers from "permanent damage of the left hemisphere 
of [his] brain."  He further claims he had encephalitis after 
undergoing nose surgery related to the in-service nose fracture.  

This case is complicated by the fact that the Veteran was 
incarcerated in October 1976 and remains incarcerated to this 
day.  The correctional facility has declined releasing medical 
records to the VA despite multiple requests and, therefore, post-
service medical records are scarce. 

After service, VA treatment records dated May 1969 indicate the 
Veteran requested rhinoplasty after fracturing his nose a second 
time (after service) and complaining that the second fracture did 
not set as well.  There are no records on file confirming any 
actual surgery.  

The only other medical evidence, is a letter from the office of 
the Veteran's private physician Dr. Berry dated October 1979.  
The letter, written by a medical secretary, merely confirms the 
Veteran was seen by Dr. Berry in March 1972 for neck pain, which 
at that time was diagnosed as a neck sprain after x-rays returned 
within normal limits.  Dr. Berry no longer worked at the office 
so further records could not be provided.  

The Veteran has identified other treatment, mainly received while 
incarcerated.  The correctional facility, as mentioned above, 
however, has declined releasing these records because the Veteran 
is still currently incarcerated.   

The RO obtained a VA medical opinion in May 2010 to ascertain 
whether the evidence in this case supported a finding of current 
disorders related to the September 1966 in-service injury.  The 
VA examiner opined that because the nose fracture was incurred in 
a fight, it is "at least as likely as not" that the Veteran 
suffered a mild head injury at the time of his in-service nose 
fracture.  On the other hand, there simply is no medical evidence 
documenting any particular persistent symptoms over time, such as 
chronic headaches, dizziness, concentration problems, and so 
forth.  Accordingly, the VA examiner could not diagnose or 
otherwise quantify any specific residuals with his in-service 
head injury.  

The VA examiner further noted the service treatment records do 
not confirm any evidence of skull fracture or orbital fracture 
and there is no post-service documentation of the Veteran ever 
having an encephalitis, and, therefore, the VA examiner opined 
that "the encephalitis, which is claimed by the [V]eteran, is 
likely not related to the [V]eteran's nasal fracture or treatment 
in the service." 

The Board finds the VA examiner's opinion persuasive.  It is 
based on a thorough review of the Veteran's claims folder, to 
include service treatment records associated with his in-service 
nose fracture.  While the VA examiner found it likely the Veteran 
suffered a mild head injury at the time of the September 1966 
nose fracture, there simply was insufficient medical evidence to 
diagnose the Veteran with any residual, to include encephalitis, 
related to the in-service head injury.

In short, due to the unfortunate lack of medical records, the 
claims folder simply does not confirm medical evidence of current 
diagnoses related to an in-service head injury, to include 
encephalitis.  

Although the Veteran is competent to offer lay testimony 
concerning his continuity of symptoms after service regardless of 
the lack of contemporaneous medical evidence, no such testimony 
was presented.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   That is, the Veteran does not currently claim any 
specific residual of a past head injury nor has he provided 
testimony as to symptoms of a past injury, such as chronic 
headaches, dizziness, attention and concentration problems, and 
so forth.  Rather, the Veteran claims he had encephalitis, which 
he further contends is now "cured", and "permanent damage" to 
the left hemisphere of his brain.  While the Veteran may 
competently attest to his current symptoms, he does not have the 
medical training or expertise to diagnose himself with 
encephalitis or "permanent [brain] damage."  See Rucker, 
10 Vet. App. at 74 (stating that competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In contrast, no medical evidence confirms a diagnosis of 
encephalitis or brain damage. The Veteran's claims fail based 
upon the lack of medical evidence of current disabilities related 
to the in-service injury.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Service-connection first and foremost requires a diagnosis of a 
current disability.  Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Without current diagnoses, service connection is not warranted.  
As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims. As such, the benefit-
of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a head injury 
is denied.

Entitlement to service connection for encephalitis (inflammation 
of the brain) is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


